Citation Nr: 0701241	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  02-21 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for a claimed psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





INTRODUCTION

The veteran served on active duty from October to December of 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision 
issued by the RO.  

In December 2004, the Board reopened and denied the veteran's 
claim.  He appealed this denial to the United States Court of 
Appeals for Veterans Claims (Court), which granted a Joint 
Motion to remand the claim back to the Board in July 2006.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

In the July 2006 Joint Motion, the veteran and the Secretary 
of Veterans Affairs (Secretary) indicated that VA needed to 
contact the Social Security Administration (SSA) to obtain 
records of the veteran, as VA was notified in a February 1998 
record that the veteran had been in receipt of SSA disability 
benefits since approximately 1976.  Such action is required 
under 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact SSA and request all medical 
records corresponding to the grant of 
disability benefits to the veteran.  All 
records secured by the RO must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the 
veteran's claims file.  

2.  After completion of all indicated 
development, the RO should readjudicate 
the veteran's claim of service connection 
for a psychiatric disorder on the basis 
of all the evidence of record.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

